Citation Nr: 0830669	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the lumbosacral spine. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The veteran asserts that he has degenerative joint and disc 
disease of the lumbosacral spine due to a back injury 
sustained during service while trying to get a tank "un-
stuck."  He asserts that he was hospitalized at Fort Knox 
Kentucky for treatment of this injury, and thereafter placed 
on sick leave.  Unfortunately, the service medical records 
are not available as according to the National Personnel 
Records Center (NPRC), they were presumably destroyed in a 
fire at that facility in 1973.  Under such circumstances, VA 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Given the fact that his SMRs are lost, any information 
provided by the veteran should be afforded a heightened 
benefit of the doubt.  See Cuevas, supra; O'Hare v. 
Derwinski, supra.  Such evidence provided by the veteran 
includes a June 2000 private physician's statement indicating 
the existence of back disability "before his acute injury," 
a July 2004 private medical record relating a "long history 
of low back pain," a June 2007 private medical report 
finding that some of the veteran's current back discomfort 
"may" be due to an injury that occurred during the Korean 
War, and lay statements submitted in August 2007 supporting 
the veteran's assertion with regard to the in-service onset 
of a back disability.  

The law requires that VA afford the veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Given the missing SMRs, the evidence set 
forth above, and the request for such an examination from the 
veteran's representative in his August 2008 presentation, the 
Board concludes that a VA examination that includes an 
opinion as to whether the veteran has a back disability that 
is the result of service is necessary in this case in order 
to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any back disability, 
including degenerative joint or disc 
disease in the lumbosacral spine, 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical 
records, the examiner must state 
whether there is a 50 percent 
probability or greater that any 
currently diagnosed back disorder is 
etiologically related to the veteran's 
service.  The examiner should be told 
that the veteran's statements regarding 
his in- service injury should be 
afforded a heightened benefit of the 
doubt, as the veteran's SMRs are 
missing.  A complete rationale for the 
opinion must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

